*312OPINION.
Marquette:
The Commissioner refused to allow the petitioner to deduct the items- in controversy from his gross income for the years 1922 and 1923, for the reason that the expenditures were not properly substantiated. At the hearing the petitioner produced evidence to show that the amounts set forth were drawn by him by check or draft in the years 1922 and 1923; that they were charged to his expense account on the books of his employers, and that they were expended by him in the legitimate and necessary conduct of his employment. We are of the opinion that he is entitled to the deductions claimed.

Judgment will J>e entered for the 'petitioner.